

Exhibit 10.34
 
[FORM OF 2009 CITI STOCK INCENTIVE PROGRAM NOTIFICATION]
 
2009 Citi Stock Incentive Program Notification
 
1. Stock Incentive Notification. Citigroup Inc. (“Citigroup”) hereby notifies
{NAME} (the “Participant”), of the award of the stock incentive summarized
below, pursuant to the terms of the 2009 Citi Stock Incentive Program (the
“Program”) and the Citigroup 2009 Stock Incentive Plan, as it may be amended
from time to time (the “Plan”). The terms, conditions and restrictions of your
stock incentive are contained in this Stock Incentive Notification, including
the attached Appendices (together, the “Notification”), and are summarized,
along with additional information, in the 2009 Citi Stock Incentive Program for
awards granted on December 30, 2009, and any applicable prospectus supplements
(together, a “Prospectus”).
 
2. Stock Incentive Award Summary*
 

      Award Date: December 30, 2009   Number of Shares: {# SHARES}     Vesting
Date: December 30, 2009   Transfer Date: January 20, 2013


 
 
CITIGROUP INC.
 

 
 

By:     [Name]   [Title]


*The terms, conditions and restrictions applicable to your stock incentive,
including the transfer restrictions applicable to your stock incentive, are
contained in this Notification, which includes the Appendices hereto, and are
also summarized in the Prospectus.
 

--------------------------------------------------------------------------------



CITI STOCK INCENTIVE PROGRAM (“SINC”) NOTIFICATION APPENDIX
 
This Appendix constitutes part of the Stock Incentive Notification (the
“Notification”) and is applicable to the stock incentive award summarized on the
first page of this Notification. This Appendix sets forth the terms and
conditions and other information applicable to the award of a stock incentive
made to Participant under the Program, as described in the Stock Incentive Award
Summary on page 1. Awards of stock incentives are hereinafter referred to as
“Awards”. All Awards are denominated in shares of Citigroup common stock, par
value $.01 per share (referred to herein as “shares” or “Citigroup stock”). The
“Company”, for purposes of this Notification, shall mean Citigroup and its
subsidiaries that participate in the Program.
 
1. Terms and Conditions. The terms, conditions, and restrictions of the Award
are set forth below. Certain of these provisions, along with other important
information, are summarized in the 2009 Citi Stock Incentive Program for awards
granted on December 30, 2009, and any applicable prospectus supplement
(together, the “Prospectus”). The terms, conditions, and restrictions of the
Award include, but are not limited to, provisions relating to amendment,
restrictions on the transfer of shares subject to an Award, and additional
restrictions or a potential modification or waiver of Participant’s rights to
the shares subject to an Award, if required by the applicable provisions of the
Emergency Economic Stabilization Act of 2008, as amended, or the terms of any
relief provided thereunder that regulate Citigroup’s policies and practices with
respect to corporate governance and executive compensation, as further described
below.
 
Any monetary value assigned to an Award in any communication regarding the Award
is contingent, hypothetical, and for illustrative purposes only and does not
express or imply any promise or intent by the Company to deliver, directly or
indirectly, any certain or determinable cash value to Participant. Participant
understands that the Award is expressly made in lieu of the payment of cash
salary.
 
2. Distribution Date. Subject to Section 4 below, vested shares subject to an
Award will be distributed to Participant as soon as is reasonably practicable
after the transfer date indicated in the Stock Incentive Award Summary on page
1.
 
3. Fractional Shares. Fractional shares shall be treated in the manner described
in the Prospectus.
 
4. Transfer Date. Prior to the transfer date indicated on Stock Incentive Award
Summary on page 1, the shares subject to an Award may not be sold, pledged,
hypothecated, assigned, margined or otherwise transferred, and no such shares or
interest or right therein shall be subject to the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof shall be null and void, of no
effect, and not binding on the Company in any way.
 
5. Clawback. The shares subject to the Award will be cancelled or forfeited or
subject to recovery by the Company if (i) the Committee determines that (A)
Participant received an Award based on materially inaccurate financial
statements (which includes, but is not limit to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria, (B) Participant knowingly engaged in providing inaccurate information
(including knowingly failing to timely correct inaccurate information) relating
to financial statements or performance metrics, or (C) Participant materially
violated any risk limits established or revised by senior management, a business
head and/or risk management, or any balance sheet or working or regulatory
capital guidance provided by a business head, or (ii) Participant’s employment
is terminated on account of misconduct (as defined below). For purposes of this
Agreement, “misconduct” means Participant’s engaging in any conduct that (i) is
in competition with the Company’s business operations, (ii) that breaches any
obligation that Participant owes to the Company or Participant’s duty of loyalty
to the Company, (iii) is materially injurious to the Company, monetarily or
otherwise, or (iv) is otherwise determined by the Committee, in its sole
discretion, to constitute misconduct.
 
2
 

--------------------------------------------------------------------------------



5. Stockholder Rights. Participant shall have the same rights as a stockholder
of Citigroup over any shares covered by an Award, except as described in Section
4 regarding the application of transfer restrictions.
 
6. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, by accepting an Award Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that Citigroup
may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, notifications and agreements, account statements, annual
and quarterly reports, and all other forms or communications) in connection with
an Award. Electronic delivery of a document to Participant may be via a Company
e-mail system or by reference to a location on a Company intranet site to which
Participant has access.
 
7. Plan Administration. The Award described in this Notification has been
granted subject to the terms of the Plan, and the shares deliverable to
Participant in connection with an Award will be from the shares available for
grant pursuant to the terms of the Plan. This Notification (including the
Appendices) constitutes an Award Agreement for pursuant to Section 14 of the
Plan.
 
8. Taxes and Tax Residency Status. By accepting an Award, Participant agrees to
pay all applicable income and/or social taxes and file all required tax returns
in all jurisdictions where Participant is subject to tax and/or an income tax
filing requirement. If Participant is an employee in one of Citigroup’s
expatriate programs, he or she agrees to pay all applicable income and/or social
taxes and file all tax returns in accordance with the applicable expatriate
policy.
 
9. Entire Agreement; No Right to Employment. The Prospectus and the Notification
constitute the entire understanding between the Company and Participant
regarding the Award and supersede all previous written, oral, or implied
understandings between the parties hereto about the subject matter hereof,
including any written or electronic agreement, election form or other
communication to, from or between Participant and the Company. Nothing contained
herein, in the Plan, or in any Prospectus shall confer upon Participant any
rights to continued employment or employment in any particular position, at any
specific rate of compensation, or for any particular period of time.
 
10. Amendment. The Personnel & Compensation Committee of the Board of Directors
of Citigroup (the “Committee”) may in, its sole discretion, modify, amend,
terminate or suspend the Award or the Program at any time, except that no
termination, suspension, modification or amendment of the Award or the Program
shall (i) cause the Award or the Program to become subject to, or violate,
Section 409A of the Code, or (ii) adversely affect Participant’s rights with
respect to the Award, as determined by the Committee, without Participant’s
written consent.
 
11. Arbitration; Conflict; Governing Law. Any disputes related to an Award shall
be resolved by arbitration in accordance with the Company’s arbitration
policies. In the absence of an effective arbitration policy, Participant
understands and agrees that any dispute related to an Award shall be submitted
to arbitration in accordance with the rules of the American Arbitration
Association, if so elected by the Company in its sole discretion. In the event
of a conflict between the Prospectus and this Notification, this Notification
shall control. In the event of a conflict between this Notification and the
Plan, the Plan shall control. This Notification shall be governed by the laws of
the State of New York (regardless of conflict of laws principles) as to all
matters, including, but not limited to, the construction, application, validity
and administration of the Program.
 
12. Compliance with Emergency Economic Stabilization Act of 2008. If Participant
and any Award governed by this Notification are subject to Section 111 of the
Emergency Economic Stabilization Act of 2008, as amended, and any regulations,
determinations or interpretations that may from time to time be promulgated
thereunder (“EESA”), then any Award provided for by this Notification must
comply with EESA, and that this Notification shall be interpreted or reformed to
so comply. If the making of any Award pursuant to this Notification would
violate EESA, or if the making of such Award may in the judgment of the Company
limit or adversely impact the ability of the Company to participate in, or the
terms of the Company’s participation in, the Troubled Asset Relief Program, the
Capital Purchase Program, or to qualify for any other relief under EESA,
Participant shall be deemed to have waived his or her right to such Award. In
addition, if applicable, the Award will be subject to forfeiture or repayment if
the Award is based on performance metrics that are later determined to be
materially inaccurate. If applicable, Participant also hereby grants to the U.
S. Treasury (or other body of the U.S. government) and to the Company a waiver
releasing the U.S. Treasury (or other body) and the Company from any claims that
Participant may otherwise have as a result of the issuance of any regulations,
determinations or interpretations that adversely modify the terms of the Award
or any benefits plans, arrangements and agreements to eliminate any provisions
that would not be in compliance with the executive compensation and corporate
governance requirements of Section 111 of EESA and any regulations,
determinations or interpretations that may from time to time be promulgated
thereunder, or any securities purchase agreement or other agreement entered into
between the Company and the U.S. Treasury (or other body) pursuant to EESA.
 
3
 

--------------------------------------------------------------------------------



13. Disclosure Regarding Use of Personal Information and Participant’s Consent.
 
     (a) Definition and Use of “Personal Information.” In connection with the
grant of this Award, or any other equity program, and the implementation and
administration of any such program, including, without limitation, Participant’s
actual participation, or consideration by the Company for potential future
participation, in any program at any time, it is or may become necessary for the
Company to collect, transfer, use, and hold certain personal information
regarding Participant in and/or outside of Participant’s home country.
 
The “personal information” that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and equity
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.
 
Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its equity programs, or in connection with tax or other governmental and
regulatory compliance activities directly or indirectly related to an equity
program. For such purposes only, personal information may be used by third
parties retained by the Company to assist with the administration and compliance
activities of its equity programs, and may be transferred by the company that
employs (or any company that has employed) Participant from Participant’s home
country to other Citigroup entities and third parties located in the United
States and in other countries. Specifically, those parties that may have access
to Participant’s information for the purposes described herein include, but are
not limited to, (i) human resources personnel responsible for administering the
equity programs, including local and regional equity coordinators, and global
coordinators located in the United States; (ii) Participant’s U.S. broker and
equity account administrator and trade facilitator; (iii) Participant’s U.S.,
regional and local employing entity and business unit management, including
Participant’s supervisor and his/her superiors; (iv) the Committee or its
designee, which is responsible for administering the Plan; (v) Citigroup’s
technology systems support team (but only to the extent necessary to maintain
the proper operation of electronic information systems that support the equity
programs); and (vi) internal and external legal, tax and accounting advisors
(but only to the extent necessary for them to advise the Company on compliance
and other issues affecting the equity programs in their respective fields of
expertise). At all times, Company personnel and third parties will be obligated
to maintain the confidentiality of Participant’s personal information except to
the extent the Company is required to provide such information to governmental
agencies or other parties. Such action will always be undertaken only in
accordance with applicable law.
 
     (b) Participant’s Consent. BY ACCEPTING THIS AWARD, PARTICIPANT EXPLICITLY
CONSENTS (I) TO THE USE OF PARTICIPANT’S PERSONAL INFORMATION FOR THE PURPOSE OF
BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY AWARDS (TO THE EXTENT HE/SHE
IS ELIGIBLE UNDER APPLICABLE PROGRAM GUIDELINES, AND WITHOUT ANY GUARANTEE THAT
ANY AWARD OR WILL BE MADE); AND (II) TO THE USE, TRANSFER, PROCESSING AND
STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER PERSONAL INFORMATION, AS SUCH
USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY OCCUR IN THE FUTURE, IN CONNECTION
WITH THIS AWARD OR ANY OTHER PAYMENT OR EQUITY AWARD, AS DESCRIBED ABOVE.
 
***
 
4
 

--------------------------------------------------------------------------------